J-S66008-14


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

COMMONWEALTH OF PENNSYLVANIA,                     IN THE SUPERIOR COURT OF
                                                        PENNSYLVANIA
                          Appellee

                     v.

THOMAS WILLIAM THOMPSON, JR.,

                          Appellant                     No. 534 MDA 2014


             Appeal from the PCRA Order Entered March 25, 2014
                In the Court of Common Pleas of York County
             Criminal Division at No(s): CP-67-CR-0004301-2004


BEFORE: BENDER, P.J.E., SHOGAN, J., and MUSMANNO, J.

MEMORANDUM BY BENDER, P.J.E.:                      FILED OCTOBER 22, 2014

        Appellant, Thomas William Thompson, Jr., appeals pro se from the

March 25, 2014 order denying as untimely his petition for relief filed

pursuant to the Post Conviction Relief Act (PCRA), 42 Pa.C.S. § 9541-9546.

We affirm.

        On January 5, 2005, Appellant was convicted by a jury of attempted

murder, aggravated assault, arson, and possession of explosive/incendiary

materials or devices. On March 14, 2005, he was sentenced to an aggregate

term of 10 to 20 years’ incarceration.      He filed a timely appeal with this

Court and, after we affirmed Appellant’s judgment of sentence, our Supreme

Court     denied   his    subsequent   petition   for   allowance   of   appeal.

Commonwealth v. Thompson, 907 A.2d 1139     (Pa. Super. 2006)

(unpublished memorandum), appeal denied, 917 A.2d 846 (Pa. 2006).
J-S66008-14



      Appellant filed a timely pro se PCRA petition and counsel was

appointed. That petition was ultimately denied, and Appellant appealed to

this Court.   After we affirmed (and also denied Appellant’s subsequent

request for reargument en banc), our Supreme Court denied Appellant’s

petition for allowance of appeal. Commonwealth v. Thompson, 991 A.2d
362 (Pa. Super. 2009) (unpublished memorandum), appeal denied, 3 A.3d
671 (Pa. 2010). On October 12, 2010, Appellant filed a second pro se PCRA

petition and counsel was appointed. Again, the PCRA court denied Appellant

relief, this Court affirmed, and our Supreme Court denied Appellant’s petition

for allowance of appeal. Commonwealth v. Thompson, 53 A.3d 938 (Pa.

Super. 2012) (unpublished memorandum), appeal denied, 57 A.3d 70 (Pa.

2012).

      While Appellant’s appeal from the denial of his second PCRA petition

was pending, he filed a third pro se PCRA petition on May 21, 2012. The

PCRA court issued an order on June 11, 2012, stating that no action would

be taken on Appellant’s third petition while the appeal from the denial of his

second petition was pending. On April 17, 2013, after his appeal from the

denial of his October 12, 2010 petition had concluded, Appellant filed a

“Motion for Leave to Resume the PCRA Proceedings,” asking that the court

address the merits of his May 21, 2012 petition. On February 12, 2014, the

PCRA court issued a Pa.R.Crim.P. 907 notice of its intent to dismiss

Appellant’s petition as untimely.   Rather than filing a response, Appellant

filed a premature pro se notice of appeal. Thereafter, on March 25, 2014,

                                    -2-
J-S66008-14



the PCRA court entered a final order denying Appellant’s petition.    We will

treat Appellant’s appeal as having been filed after that final order.      See

Pa.R.A.P. 905(a)(5) (“A notice of appeal filed after the announcement of a

determination but before entry of an appealable order shall be treated as

filed after such entry and on the day thereof.”); Commonwealth v.

Ratushny, 17 A.3d 1269, 1271 n.4 (Pa. Super. 2011) (relying on Rule 905

to treat appellant’s premature notice of appeal as having been filed after the

entry of the order denying his post-sentence motion).

      On appeal, Appellant raises two questions for our review:

      I. Whether Lafler v. Cooper, 132 S. Ct. 1376 (2012),
      established a newly recognized constitutional right that should
      be applied retroactively to cases on collateral review?

      II. Whether 42 Pa.C.S.A. § 9545(b)(1)(iii) is unconstitutional
      under the Supremacy Clause of Article VI of the United States
      Constitution and the Due Process Clause of the Fourteenth
      Amendment, where it imposes an obligation on the Supreme
      Court to decide the retroactivity of its cases prior to granting a
      petitioner a right to relief?

Appellant’s Brief at 4 (unnecessary capitalization omitted).

      This Court’s standard of review regarding an order denying a petition

under the PCRA is whether the determination of the PCRA court is supported

by the evidence of record and is free of legal error.     Commonwealth v.

Ragan, 923 A.2d 1169, 1170 (Pa. 2007). The PCRA court’s findings will not

be disturbed unless there is no support for the findings in the certified

record. Commonwealth v. Carr, 768 A.2d 1164, 1166 (Pa. Super. 2001).




                                     -3-
J-S66008-14



        We must begin by addressing the timeliness of Appellant’s petition,

because the PCRA time limitations implicate our jurisdiction and may not be

altered or disregarded in order to address the merits of a petition.

Commonwealth v. Bennett, 930 A.2d 1264, 1267 (Pa. 2007) (stating

PCRA time limitations implicate our jurisdiction and may not be altered or

disregarded to address the merits of the petition); Commonwealth v.

Johnson, 803 A.2d 1291, 1294 (Pa. Super. 2002) (holding the Superior

Court lacks jurisdiction to reach merits of an appeal from an untimely PCRA

petition). Under the PCRA, any petition for post-conviction relief, including a

second or subsequent one, must be filed within one year of the date the

judgment of sentence becomes final, unless one of the exceptions set forth

in 42 Pa.C.S. § 9545(b)(1)(i)-(iii) applies. That section states, in relevant

part:

        (b) Time for filing petition.--

          (1) Any petition under this subchapter, including a second
          or subsequent petition, shall be filed within one year of the
          date the judgment becomes final, unless the petition
          alleges and the petitioner proves that:

             (i) the failure to raise the claim previously was     the
             result of interference by government officials with   the
             presentation of the claim in violation of             the
             Constitution or laws of this Commonwealth or          the
             Constitution or laws of the United States;

             (ii) the facts upon which the claim is predicated were
             unknown to the petitioner and could not have been
             ascertained by the exercise of due diligence; or

             (iii) the right asserted is a constitutional right that
             was recognized by the Supreme Court of the United


                                      -4-
J-S66008-14


             States or the Supreme Court of Pennsylvania after
             the time period provided in this section and has been
             held by that court to apply retroactively.

42 Pa.C.S. § 9545(b)(1)(i)-(iii).      Any petition attempting to invoke one of

these exceptions “shall be filed within 60 days of the date the claim could

have been presented.” 42 Pa.C.S. § 9545(b)(2).

      Here, Appellant acknowledges that his instant petition is patently

untimely. Appellant’s Brief at 14. However, he claims that he has proven

the   applicability    of   the   timeliness   exception   set   forth   in   section

9545(b)(1)(iii).      Specifically, Appellant maintains that his May 21, 2012

petition was filed within 60 days of the United States Supreme Court’s

decision in Lafler, which he avers recognized a new constitutional right to

effective representation of counsel during the plea negotiation process.

Appellant further contends that Lafler applies retroactively.

      However, in Commonwealth v. Feliciano, 69 A.3d 1270 (Pa. Super.

2013), this Court expressly held that neither Lafler, nor Missouri v. Frye,

132 S. Ct. 1399 (2012), a companion case to Lafler, created a new

constitutional right. Feliciano, 69 A.3d at 1276. “Instead, these decisions

simply applied the Sixth Amendment right to counsel, and the Strickland

[v. Washington, 466 U.S. 668 (1985),] test for demonstrating counsel’s

ineffectiveness, to the particular circumstances at hand, i.e.[,] where

counsel’s conduct resulted in a plea offer lapsing or being rejected to the

defendant’s detriment.” Id. at 1277. Based on our holding in Feliciano, it

is clear that Appellant cannot rely on Lafler to satisfy the timeliness

                                        -5-
J-S66008-14



exception of section 9545(b)(1)(iii). Accordingly, Appellant’s first argument

does not prove that his PCRA petition should be considered as timely.

      In Appellant’s second issue, he maintains that “[t]o the extent that

[section] 9545(b)(1)(iii) requires the Supreme Court of the United States to

explicitly hold that its decisions apply retroactively before a petitioner may

seek relief under the PCRA, Appellant submits that such a requirement is

unconstitutional under the Supremacy Clause of Article VI of the United

States Constitution, and the Due Process Clause of the Fourteenth

Amendment to the United States Constitution.” Appellant’s Brief at 15. We

need not further address the specifics of Appellant’s argument because he

did not raise this claim in his PCRA petition filed on May 21, 2012, or in his

April 17, 2013 “Motion for Leave to Resume the PCRA Proceedings.”

Accordingly, this claim is waived. See Pa.R.A.P. 302(a) (“Issues not raised

in the lower court are waived and cannot be raised for the first time on

appeal.”); Pa.R.A.P. 902(B) (“Each ground relied upon in support of the

relief requested shall be stated in the [PCRA] petition. Failure to state such

a ground in the petition shall preclude the defendant from raising that

ground in any proceeding for post-conviction collateral relief.”); see also

Commonwealth v. Rainey, 928 A.2d 215, 226 (Pa. 2007) (noting that

issues not raised in a PCRA petition are waived and cannot be considered for

the first time on appeal). In any event, we note that even if Appellant had

raised this assertion below, he does not explain which of the above-stated

exceptions to the PCRA timeliness requirement it satisfies. Accordingly, we

                                    -6-
J-S66008-14



would not have jurisdiction to review the merits his argument, even if it

were preserved for our review.

     Order affirmed.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 10/22/2014




                                  -7-